Citation Nr: 0319268	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a generalized anxiety disorder.

2.  Entitlement to service connection for osteoarthritis of 
the hands, claimed as swelling of the hands.

3.  Entitlement to service connection for hypertension, to 
include whether new and material evidence has been submitted.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for 
bronchitis.  If he desires to pursue this claim, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim to reopen and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The RO denied service connection for hypertension by 
decision dated in October 1992.  He was notified but did not 
appeal that decision.  

3.  The RO's October 1992 decision represents the last final 
disallowance of entitlement to service connection for 
hypertension on any basis.  

4.  Subsequent medical evidence bears directly and 
substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for entitlement to 
service connection for hypertension.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's October 1992 
decision denying the claim of entitlement to service 
connection for hypertension is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7103 (West 
2002); 38 C.F.R. § 3.156 (2002); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim, and that this 
evidence is sufficient to establish service connection for 
hypertension.  After a review of the evidence, the Board 
finds that the evidence is new and material and the claim is 
granted to that extent.

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2002); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Due to the effective 
date of the amended regulation, the new standard is not 
applicable to the veteran's claim.

As an initial procedural matter, although not certified on 
appeal, the Board finds that a claim for entitlement to 
service connection for hypertension is, in fact, currently on 
appeal.  Historically, the veteran filed a claim for 
hypertension in July 1992, which was denied by rating 
decision dated in October 1992.  He filed a notice of 
disagreement (NOD) in November 1992, and the RO issued a 
statement of the case (SOC) in July 1993.  Because no 
substantive appeal was filed, the issue because final.  

In March 1994, the veteran indicated that he "wish[ed] to 
file for service connected for hypertension . . . ."  The RO 
apparently considered this a new claim and denied direct 
service connection by decision dated in August 1994 on the 
basis that an elevated blood pressure reading in the absence 
of pathology was considered a finding and not a disability.  
In correspondence dated in September 1994, he disagreed with 
the decision.  

At this point, the procedural record becomes a bit jumbled.  
In November 1994, the RO issued a supplemental statement of 
the case (SSOC) characterizing the claim as "service-
connection for hypertension," which suggested that the issue 
was still being considered on a direct service connected 
basis; however, the November 1994 SSOC referenced an attached 
rating decision dated in October 1994, which characterized 
the claim as "has new and material evidence been submitted 
to reopen the claim for service connection for hypertension,  
previously denied?"  In February 1995, he made reference to 
the November 1994 SSOC and complained of "fluctuating blood 
pressure" during a recent hospitalization; nonetheless, the 
Board does not consider this a substantive appeal because it 
was not filed within a year of the August 1994 decision or 
within 60 days of the November 3, 1994, SSOC.  

However, it is not unreasonable to conclude that the February 
1995 correspondence from the veteran should be considered a 
new claim.  To that end, the Board notes that the RO denied 
the claim by rating decision dated in July 1995 on the basis 
that new and material evidence had not been submitted; 
however, it appears that service medical records were 
considered in the decision, as well as medical evidence dated 
from April 1994, shortly after the veteran filed the second 
claim for hypertension.  Further, he filed an NOD in December 
1995 and the RO issued an SSOC in May 1996, with the claim 
characterized as new and material evidence.  By 
correspondence dated July 18, 1996, before the statutory time 
had run, the veteran referenced the May 1996 SSOC and 
requested an extension of time in which to submit additional 
evidence.  He noted that if the RO was unable to grant his 
request, "please let me know."  There is no correspondence 
in the file either granting or denying the veteran's request.  
By correspondence dated in August 1996, he reported that he 
had no further evidence to submit but stressed that high 
blood pressure was noted during his military examination and 
strongly believed that his medical problems stemmed from high 
blood pressure being aggravated during his military career.  

In May 1997, some nine months later, the RO sent the veteran 
a letter to the effect that his substantive appeal could not 
be accepted because it was not timely filed.  The RO 
indicated that he was notified in August 1994 of the denial 
of his claim, that an NOD was issued in September 1994, that 
an SOC was issued on September 29, 1995 (not associated with 
the claims file), and that an SSOC was issued on May 22, 
1996.  The RO concluded that a substantive appeal must have 
been received by July 22, 1996.  Since it was not received, 
the claim was not appealed and that the decision as to 
whether a timely substantive appeal had been filed was, 
itself, appealable.

Under the scenario proffered by the RO (considering the claim 
filed in August 1994) or the alternative suggested above 
(considering the correspondence dated in February 1995 as a 
new claim), the Board is satisfied that the veteran's request 
for an extension to submit additional evidence was sufficient 
to extend the 60-day period for filing a substantive appeal.  
The provisions of 38 C.F.R. § 20.303 require that an 
extension be in writing, made prior to the expiration of the 
time limit, and made to the RO, which the veteran did in this 
case.  Although the RO ultimately denied his request by 
implication, when it found that his substantive appeal - 
filed one month after the request - was not timely filed, the 
Board is of the opinion that the request for an extension of 
time does, in fact, extend the time until there is written 
resolution.  Since he filed his substantive appeal before the 
RO's denial, the Board finds that the case is properly on 
appeal.

Even if the Board were to conclude that the veteran failed to 
submit a timely substantive appeal, the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court) has 
held that the Board may waive the timely filing of a 
substantive appeal, even if the veteran has not submitted a 
request for extension of the time period in which to file the 
substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); 
c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding that 
an extension of time in which to file a substantive appeal 
could not be granted unless a request for extension was made 
in accordance with the provisions of 38 C.F.R. § 20.303).  In 
accordance with the Veterans Claims Court's holding in 
Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, because the veteran may have been led to 
believe that he had, in fact, been granted an extension of 
time because the RO did not respond to his request for an 
extension of time until nine months after his submission.  

Having decided that the claim is still on appeal, and after a 
review of the evidence, the Board finds that the claim should 
be reopened.  Of note, a September 1994 letter from a private 
treating physician indicates that the veteran had been 
treated for hypertension since 1975.  This evidence dates the 
diagnosis of hypertension to a period shortly after military 
discharge and was not part of the record when the claim was 
denied in 1992.  Because the statement dates the veteran's 
hypertension closer to military discharge, the Board is of 
the opinion that it bears directly and substantively on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, the claim is reopened.

As a final procedural matter, during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
is applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Inasmuch as the Board is allowing the 
benefit sought on appeal, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.






ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened and the benefit is granted to that extent.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for hypertension should be reopened, a 
remand should be undertaken at this time.  Specifically, the 
Board finds that a remand is necessary for an opinion of 
whether the veteran's current hypertension was incurred in 
military service.  

With respect to the remaining claims on appeal, a 
determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case is REMANDED to the RO for the 
following actions:

1.  Please obtain the veteran's complete 
clinical records relating to the claims 
on appeal from the VA Medical Center 
(VAMC) in Memphis, Tennessee, from July 
2002 to the present.  

2.  After obtaining the appropriate 
release, please obtain medical records 
from UT Medical Group, Inc., 7945 Wolf 
River Boulevard, Suite 120, Germantown, 
Tennessee, from September 2001 to the 
present.

3.  After obtaining the appropriate 
release, please obtain medical records 
from Semmes-Murphey Clinic, 1365 S. 
Germantown Parkway, Germantown, 
Tennessee, 38138, from February 2000 to 
the present.

4.  After obtaining the appropriate 
release, please obtain medical records 
from Peabody Healthcare, P.O. Box 40009, 
Memphis, Tennessee, 38174, from July 1999 
to the present.

5.  After obtaining the appropriate 
release, please obtain medical records 
from The Arthritis Group, 388 South 
Pauline, Memphis, Tennessee, 38104, from 
June 1999 to the present.

6.  Obtain any VA Vocational 
Rehabilitation files which may have been 
created for the veteran.

7.  The claim file, including any 
additional records obtained pursuant to 
the above, should be directed to a VA 
examiner in order to ascertain the 
severity of the veteran's psychiatric 
disorder, currently rated as generalized 
anxiety disorder with swelling of the 
hands.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

?	What is the nature and extent of the 
veteran's current psychiatric 
disability.  
?	Is there a medical relationship 
between the veteran's psychiatric 
disorder and swollen hands, as he 
claims? 
?	The examiner is also asked to 
address the extent of functional and 
industrial impairment resulting from 
the veteran's service-connected 
psychiatric disorder and state 
whether it precludes substantially 
gainful employment.

8.  The claim file, including any 
additional records obtained pursuant to 
the above, should be directed to a VA 
examiner in order to obtain a medical 
opinion regarding the relationship 
between the veteran's hypertension and 
active military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

?	Does the record establish that the 
veteran's current hypertension is as 
likely as not related to military 
service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.  
?	The examiner should also offer a 
medical explanation regarding the 
incidents of high blood pressure 
readings during active duty.

9.  The claim file, including any 
additional records obtained pursuant to 
the above, should be directed to a VA 
examiner in order to obtain a medical 
opinion regarding the relationship 
between the veteran's complaints of hand 
swelling/arthritis and active military 
duty.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

?	Does the record establish that the 
veteran's current arthritis of the 
hands is as likely as not related to 
military service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.  

10.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.

11.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


